FILED
                             NOT FOR PUBLICATION                            APR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROEHL HENSON BERNARDINO,                         No. 09-72105

               Petitioner,                       Agency No. A072-442-940

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Roehl Henson Bernardino, a native and citizen of the Philippines, petitions

for review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) denial of his motion to reopen based on ineffective

assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, and review de novo

constitutional claims, including ineffective assistance of counsel claims.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The IJ did not abuse her discretion in denying Bernardino’s motion to

reopen on the ground that he failed to show he was prejudiced by his former

counsel’s conduct. See Iturribarria v. INS, 321 F.3d 889, 899-90 (9th Cir. 2003)

(prejudice results when the performance of counsel “was so inadequate that it may

have affected the outcome of the proceedings”) (internal quotation marks omitted).

      PETITION FOR REVIEW DENIED.




                                          2                                   09-72105